Citation Nr: 1218872	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include a cardiovascular disorder (previously claimed as a chest condition).

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1969.  He also served in the Marine Corps Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2009, the Veteran provided testimony at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that proceeding is of record.

When this case was previously before the Board in April 2010, the Board found new and material evidence has been submitted and reopened the claims for service connection for hypertension to include a cardiovascular disorder; for residuals of a neck injury; for residuals of a low back injury; and for bursitis of the right shoulder.  The Board remanded all the reopened claims for service connection for further development.

While on appeal, the Appeals Management Center (AMC) granted service connection for a lumbar scar; degenerative joint disease of the lumbar spine with spinal stenosis status post laminectomy decompression and fusion; and degenerative joint disease and impingement of the right shoulder.  As such these issues are no longer before the Board.  The remaining two issues have since been returned to the Board for adjudication.

Subsequent to the May 2011 supplemental statement of the case, the Veteran submitted additional evidence directly to the Board.  However, in a June 2011 statement, the Veteran waived his right to have any additional evidence submitted initially considered by the RO.  


FINDINGS OF FACT

1.  The Veteran currently has mitral regurgitation and hypertension that was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.

2.  A cervical spine disability, manifested by degenerative disc disease and degenerative changes, was not present until more than one year following the Veteran's discharge from service and it is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A cardiovascular disease, including hypertension was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A cervical spine disability was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in September 2006, prior to the initial adjudication of the claims on appeal.

In addition, the record reflects that service treatment and post service private and VA treatment records have been obtained.  The Veteran provided testimony at a hearing before the undersigned.  The originating agency also substantially complied with the Board's remand by providing the Veteran with a VA examination in May 2010.  The Board finds that the examination was adequate to allow proper adjudication of the issues on appeal.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or cardiovascular disease including hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Service connection for a cardiovascular disease to include hypertension

The Veteran contends that he has a cardiovascular disorder, including hypertension related to elevated blood pressure readings during service.

Service treatment records show some high blood pressure readings, but no treatment for or diagnosis of any cardiovascular disease, including hypertension.  A report of medical history and examination dated in February 1961 shows that the Veteran reported shortness of breath and palpitation on extreme exertion, but no medical diagnoses were noted.  On examination, the Veteran's heart and vascular systems were normal.  Likewise, a February 1965 examination shows a normal heart, and vascular system.  Records dated in March 1967 and January 1968 show that an annual physical examination found the Veteran physically qualified to perform active duty.  In February 1968, the Veteran complained of a dull ache in the chest after forcing all the air out of his lungs.  Physical examination was within the normal limits, and an EKG showed a sinus arrhythmia with nonspecific St-T changes, probably within the normal limits.  The Veteran's February 1969 discharge examination found a normal heart and vascular system, as well as noted a blood pressure of 140/80.

An examination dated in September 1969 performed upon the Veteran's enlistment into the Marine Corps Reserves showed a normal heart, chest, and vascular system.  Blood pressure was 126/78.  On his report of history of the same date, the Veteran reported chest pain and high blood pressure.  The reviewing examiner indicated that the chest pain was investigated with no findings, and one episode of elevated blood pressure was recorded in February 1969.  On a report of medical history dated in March 1972, the Veteran again reported high blood pressure, and the reviewing examiner stated there had been high blood pressure on two occasions, but it was "ok now."  Examination dated in March 1972 showed normal blood pressure (120/80), and a normal heart.

The Veteran was afforded a VA examination in September 1981 in conjunction with his previous claim for service connection.  He reported one episode of chest pain in 1966 that did not recur.  The examiner noted that the Veteran was symptom-free for palpitation, orthopnea, paroxysmal nocturnal dyspnea, or puffiness of the ankles.  The examiner also stated that the Veteran never had an established hypertension.

Examination revealed blood pressures of 130/90 (left arm), 120/90 (supine left arm), and 140/90 (right arm).  There was no heart murmur, and S1 and S2 were normal without S3 or S4.  X-rays of the chest were normal.  The examiner did not find any cardiovascular disorder to diagnose.  

The first post-service diagnosis of hypertension was documented in a September 1999 VA treatment record showing a diagnosis of intermittent hypertension, controlled with diet, not on medication.  

A July 2003 VA record shows no evidence of heart problems or complaints of chest pain, but does show a diagnosis of hypertension, well controlled with a two drug therapy.  A July 2006 VA record also shows that the Veteran denied symptoms of chest pain, chest discomfort, palpitations, or dizziness, and that cardiovascular examination was normal.  A diagnosis of essential hypertension was provided.  

Subsequent VA and private treatment records show hypertension was well-controlled on medication.  Records also continue to show normal cardiovascular system with no complaints of chest pain until December 2006, when the Veteran was provided with an Echocardiogram due to a heart murmur.  The echocardiogram shows mild mitral regurgitation and fibrocalcific changes of the aortic valve.  A March 2007 chest x-ray was normal, and a January 2009 treatment record showed continued denial of chest pains

Hospital records regarding the Veteran's surgery on his lumbar spine dated in April 2009 note a past medical history of hypertension.  The Veteran denied chest pain, and there were no palpitations or edema.  Examination of the heart showed a normal rate and rhythm with systolic murmur as noted on previous examinations.

The Veteran underwent another echocardiogram in July 2009 which showed a normal left ventricle/right ventricle systolic function, a mild, non-concentric left ventricular hypertrophy, mild left atrial enlargement, minimal aortic stenosis, mild to moderate mitral regurgitation, and left ventricular diameter at end-distole II.

The Veteran was afforded a hearing before the undersigned in August 2009, at which time he testified that while he was serving in the Navy, he would occasionally have high blood pressure readings.  He further stated that he was told he had high blood pressure just prior to his discharge.  In approximately 1970, when he began training to be a commercial pilot, he was given water pills to lower his blood pressure.  Over the years he was able to control his high blood pressures sufficiently to maintain his medical certificate for commercial flying.  He stated that now however, he needs medication to control the hypertension, and that it continues to worsen with his age.  

A May 2010 private treatment record reveals that the Veteran was recommended to undergo a general cardiovascular evaluation because of a history of cardiac murmur.  The Veteran denied chest pain or tightness, and described a fairly active lifestyle.  The EKG showed sinus rhythm and an otherwise normal tracing.

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that he was first diagnosed with hypertension in approximately 1963, which was treated with diet and exercise.  The hypertension was reportedly first treated with medication in approximately 1981, and was currently well controlled with medication.  The Veteran also reported first being diagnosed with a heart murmur in 2009.  Blood pressure readings 139/84, 143/85, and 149/92 were recorded.  On examination, there was no evidence of hypertensive heart disease, congestive heart failure, cerebrovascular accident, peripheral arterial disease, hypertensive nephropathy, or hypertensive retinopathy.  There were no effects on the Veteran's daily activities or usual occupation.

The examiner provided diagnoses of hypertension without complications and mild to moderate mitral regurgitation.  She opined that the Veteran's hypertension was less likely than not attributable to his military service, as treatment for hypertension during active duty is not documented in the service treatment records.  In support of her opinion, the examiner explained that while there was a reference to elevated blood pressure on two occasions, two isolated elevated blood pressure readings do not constitute a diagnosis of hypertension.  Moreover, the Veteran was not treated for hypertension with medication until 1981.  Additionally, the examiner opined that the mitral regurgitation was less likely than not attributable to the Veteran's military service as there was no documented treatment for the condition in the service treatment records.

In October 2011, a report of general information indicates that the Veteran informed the RO that there was no medical evidence to support a claim for ischemic heart disease because his doctor told him he did not have the condition.  The Veteran further reported that the doctors told him he had a "flutter" condition, but it was not categorized as ischemic heart disease or any other heart condition.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cardiovascular disease including hypertension.  The Veteran's service treatment records, post service private and VA treatment records, and a VA examination were obtained to determine whether the Veteran has a cardiovascular disorder, including hypertension, related to his active service.  

While service treatment records show that the Veteran had elevated blood pressure readings on occasion during his active service, there was no diagnosis of or treatment for hypertension.  Additionally, the September 1969 and March 1972 examinations show normal blood pressures, a normal heart, and a normal vascular system.  Moreover, on both occasions the reviewing examiner noted the Veteran's reports of chest pain and high blood pressure, but indicated that blood pressure was "ok."  

At his hearing, the Veteran alleged that he had to take water pills to control his high blood pressure as a commercial pilot starting in about 1970.  At the May 2010 VA examination, he also asserted that he had diagnosed hypertension since the 1980s.  Lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 494, 495(lay person may provide eyewitness account of medical symptoms).  

While the Veteran is competent to describe symptoms such as dizziness, edema, racing heart, or other symptoms of cardiovascular disease or hypertension, he is not competent to state whether he has a diagnosis of hypertension related to his active duty.  The Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In this case, there is no medical opinion specifically linking the Veteran's current hypertension to his active service.  In that regard, the September 1981 VA examiner did not find any cardiovascular disease, to diagnose, and specifically stated that the Veteran had never had an established hypertension diagnosis.  The first documented diagnosis of hypertension was in September 1999, nearly 30 years after the Veteran's discharge from service.  Moreover, the May 2010 VA examiner opined that the Veteran's hypertension was less likely than not attributable to his military service, as there was no treatment for hypertension during service.  She explained that two isolated elevated blood pressure readings do not constitute a diagnosis of hypertension.  The examiner also stated that the Veteran's mitral regurgitation was less likely than not related to his service, as there was no documented treatment for the condition in service.  

In summary, the Veteran currently has mitral regurgitation and hypertension that was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.  A cardiovascular disease, including hypertension was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  For the reasons stated above, the Board concludes that the doctrine of reasonable doubt does not apply as the preponderance of the evidence is against the claim for entitlement to service connection for a cardiovascular disorder to include hypertension.


IV.  Service connection for a cervical spine disability

The Veteran contends that his current cervical spine disability is related to his active service, specifically to his jumping off the wing of an aircraft during active duty.

Service treatment records are silent to any complaints of or treatment for neck pain, or injury to the cervical spine.  A report of medical history and examination in February 1961 did not reflect any abnormalities of the spine.  In September 1963 he reported having low back pain after jumping off the wings of planes, but no complaint pertaining to the neck was noted.  In July 1964 he reported a grinding pain in his right shoulder, but again no complaint of neck pain was noted.  

Examinations dated February 1965, March 1967, and January 1968 show that the Veteran was physically qualified to perform active duty.  Likewise, at his February 1969 discharge examination, the Veteran did not report any back or neck pain, and his spine was normal on examination.  Marine Corps Reserves examinations dated in September 1969 and March 1972 shows a normal spine with no reported complaints of back pain.  

The Veteran was afforded a VA examination in September 1981 at which time he reported injuring his neck after jumping off the wing of an airplane.  He stated that he reported to a service doctor but no treatment was given.  The Veteran reported symptoms of constant neck ache over the years with stiffness and pain on motion.  Examination revealed that the cervical spine was nontender and without deformity.  There was some mild compression pain at the neck, slightly restricted forward flexion and hyperextension.  X-rays were normal.  The examiner provided a diagnosis of a history of neck injury with strain.  

A September 1981 statement from the Veteran's wife indicated that the Veteran had recurring pain in the neck beginning in July of 1964.  The neck problem seemed to worsen with each passing year

Private treatment records dated in November 1987 show that the Veteran complained of upper back and right shoulder pain.  X-rays revealed disc thinning at the C5-C6 levels, right scoliosis in the cervical spine, and vertebral subluxations at the C2-6 to T2 levels.  Further there was loss of normal cervical lordotic curvature involving C4 to C7; narrowing of the neurological openings of C5-6; and disc compression at C5 to C6 spinal levels.

A March 1994 private treatment record shows complaints of neck pain and diagnoses of rule out rotator and rule out lateral bending were provided.

Private physical therapy records dated October to November 2001 revealed that the Veteran complained of a chronic history of neck pain for at least 40 years.  He did not recall an initial incident, only stated that he had problems with his neck since his time in the Marine Corps.  Examination showed slight limitation of left rotation and backward bending, but otherwise normal cervical range of motion.  There was pain only with end range backward bending, end range side bending, and with Spurlings maneuvers to the left.  Physical therapy resulted in a significant improvement and significant reduction of pain and paresthesia.  A December 2001 private treatment record shows that the neck was doing a lot better but still had occasional pain and numbness in the upper left trapezius.

X-rays of the cervical spine performed in May 2008 show extensive disc disease; posterior facet arthritis; and severe calcification of the left carotid bulb.  Subsequent records reflect continued complaints of and treatment for cervical spine degenerative disc disease.

At his August 2009 hearing the Veteran attributed his current neck pain to his jumping off airplanes during service.  He testified that he began having the pain during his military service, and that he continued to have pain following his discharge from service.  

At his May 2010 VA examination the examiner noted that the Veteran reported initially experiencing neck pain in 1961 and 1964 (during military service) without incident or injury.  The Veteran attributed this to cumulative trauma from his work as an aircraft mechanic and requested a change in his military MOS in part due to his neck pain.  Over time, the Veteran reported worsening neck pain with one subsequent strain in 1990.  Currently the Veteran complained of constant pain in his neck with no radiation of pain.  Examination revealed normal gait, but limited motion in the cervical spine, with tenderness, crepitus, and paraspinal tension.  Review of the claims file reflected a September 1981 x-ray showing a normal cervical spine and a May 2008 x-ray showing extensive disc disease in the cervical spine, posterior facet arthritis, and severe calcification of the left carotid bulb.

The examiner provided a diagnosis of degenerative joint disease and degenerative disc disease of the cervical spine.  She opined that the current cervical spine condition was less likely than not attributable to military service, as treatment of the cervical spine during active duty was not documented in the service treatment records.

An August 2011 letter from the Veteran's private physician noted diagnoses of cervical degenerative disc disease; cervical radiculopathy; and cervical myelopathy.  The physician stated that the Veteran related low back pain to jumping off the wings of airplanes during service and noted that the Veteran was service-connected for his lumbar spine disease.  The physician opined that it was reasonable to think that the cervical spine disease may be similarly related.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  Service treatment records, private and VA treatment records, and a VA examination were obtained to determine whether the Veteran's cervical spine disability is related to his active service.

The Board notes that the VA examination report dated in May 2010 is against the Veteran's claim that his current cervical spine disability is related to his active service.  However, the Veteran continues to allege that his neck pain began during service, after jumping from the wing of an airplane.  Lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 494, 495(lay person may provide eyewitness account of medical symptoms).  

The Board notes that the Veteran's wife is competent to state she observed the Veteran with neck pain.  The Veteran is also competent to state when he first began to have neck pain during service, and that the pain continued from his discharge to the present; he is not competent to state whether the current cervical spine disability is related to his active service.  The Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran can state that he had neck pain since his discharge from service, whether his currently diagnosed cervical degenerative disc disease, and degenerative changes are related to an injury in service is a medical question that he is not competent to answer.  

In this case, the Board notes that while Veteran has complained about neck pain since discharge from service, the Veteran's service treatment records are devoid of any documentation of a cervical spine problem, much less a "chronic" condition.  His normal examinations during service are affirmative, contemporaneous evidence that a chronic neck disorder was not present.  Additionally, subsequent Reserve examinations, dated in 1969 and 1972, did not show complaints of neck pain or evidence of any abnormalities of the cervical spine.  Moreover, there is approximately a decade gap in time from the Veteran's discharge to the first documented post-service complaints of neck pain noted on the September 1981 VA examination.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service and shortly after have greater probative value than subjective  statements made many years later.  Thus the Veteran's assertions as to chronic neck pain since service are not credible.

Further, there is no medical opinion specifically linking the Veteran's cervical spine disability to his active service.  The May 2010 VA examiner noted the Veteran's reports of neck pain following his jump from the wing of an airplane during service.  However, after examination and review of the file, the examiner opined that it was less likely than not that the current cervical spine disability was related to service.  The examiner particularly pointed to the fact that there were no complaints of or treatment for neck pain or injury during active service.  The VA examiner's opinion was based on an understanding of the full history.  As noted above, the Board has rejected the lay history of the presence of a chronic neck disorder in service.

The Board acknowledges that the Veteran's private physician in his August 2011 letter stated that as the Veteran reported he jumped from the wings of aircraft during service, and that his lumbar spine condition was service-connected as a result, it was reasonable to think that the Veteran's cervical spine disease may be similarly related.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds the private physician's opinion to be speculative at best.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In fact, the physician based his opinion on the Veteran's report and the fact that since his lumbar spine disability was determined to be service connected, it was possible that the cervical spine disability might be related to service as well.  To the extent that the physician noted a history of onset during service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Moreover, the private physician did not perform a review of the claims file, including the Veteran's service and post-service treatment records.  The private examiner did not address the fact that the grant of service connection for a low back pain was based in large part on documented complaints in service after jumping off the wing of a plane while the service medical records are negative for similar complaints of neck pain.  As such, the private physician's opinion is too speculative to be probative, especially in light of the supported opinion against the Veteran's claim provided by the May 2010 VA examiner.  Thus the August 2011 opinion falls short of the level of certainty necessary for the Board to service connect the Veteran for a cervical spine disability.  

In summary, a cervical spine disability, manifested by degenerative disc disease and degenerative changes, was not present until more than one year following the Veteran's discharge from service and it is not etiologically related to service.  A cervical spine disability was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  For the reasons stated above, the Board concludes that the doctrine of reasonable doubt does not apply as the preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine disability (claimed as residuals of a neck injury).










	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a cardiovascular disorder, to include hypertension is denied.

Service connection for a cervical spine disability (claimed as residuals of a neck injury) is denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


